DETAILED ACTION

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/29/22 has been entered.
 
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-7, 9-13 and 15-22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In claim 1, the newly added limitation "with the one or more resistive devices without a non-linear element" is vague and indefinite, the reason being that it cannot be determined if applicant means (1) that there are no non-linear elements between the power supply node and the control node or (2) that the one or more resistive devices have a resistive value and the one or more resistive devices do not include a non-linear element. In order to clearly define over the combination of prior art indicated below, applicant should amend claim 1 so as to clearly recite the former, i.e., clearly recite in claim 1 that there are no non-linear elements between the power supply node and the control node. The current language that the resistive value is "formed with the one or more resistive devices without a non-linear element between the power supply node and the control node" is confusing and should be removed from claim 1.
The amendment to claim 9 is also indefinite because the recitation of "one of the resistive devices" on the last two lines implies that claim 9 includes a plurality of resistive devices (due to the use of "resistive devices" on the last two lines of the claim), whereas claim 1 only requires at least one resistive device. Stated differently, claim 1 in its broadest sense only requires a single resistive device, whereas amened claim 9 appears to narrow the scope of base claim 1 so as to instead require a plurality of resistive devices. Applicant should clear up this ambiguity with an appropriate correction to claim 9 so as to clearly indicate whether it requires, in its broadest sense, just one resistive device (as in claim 1) or whether it requires a plurality of resistive devices, i.e., in claim 9 applicant is trying to narrow the scope of base claim 1.
The amendments to independent claims 18 and 20 render these two claims vague and indefinite for the same reason noted above with regard to claim 1.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-6, 10, 12, 16-18 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Majcherczak et al (USP 6,636,089) in view of either Oguri (USP 6,078,207) or Wu et al (USP 11,201,618).
As to claim 1, Majcherczak et al discloses, in figure 2,
a semiconductor device, comprising:
a hysteresis block (E3) configured to generate an output voltage (CORE-OFF M) at a disabling voltage level and at an enabling voltage level, wherein an input terminal (the input terminal of circuit IV) of the hysteresis block is coupled to a control node (Nin); 
a core-voltage-gated (CVG) device (E1) coupled to the control node, wherein the CVG device is configured to receive a core voltage (Vdd), the CVG device further being configured to:
alter a control voltage at the control node so as to cause the output voltage of the hysteresis block to be generated at the disabling voltagce level in response to the core voltage being at or below a first trigger level (note that Majcherczak et al discloses that circuit E3 is a hysteresis block, see column 5, lines 20-26, and therefore circuit E3 will inherently output CORE-OFF M at enabling and disabling voltage levels responsive to the core voltage Vdd crossing first and second trigger levels, where the second trigger level will inherently be either higher than or lower than the first trigger level); and
alter the control voltage at the control node so as to cause the output voltage of the hysteresis block to be generated at the end enabling voltage level in response to the core voltage being at or above a second trigger level, the second trigger level being above the first trigger level (note that Majcherczak et al discloses that circuit E3 is a hysteresis block, see column 5, lines 20-26, and therefore circuit E3 will inherently output CORE-OFF M at enabling and disabling voltage levels responsive to the core voltage Vdd crossing first and second trigger levels, where the second trigger level will inherently be either higher than or lower than the first trigger level); and
	one or more resistive devices (M1) coupled between a power supply node (the node receiving Vdd3) and the control node.
Not disclosed by Majcherczak et al is the limitation set forth on the last three lines of claim 1, i.e., a resistive value is formed with the one or more resistive devices without a non-linear element between the power supply node and the control node which is linear and independent of the control voltage at the control node. Such would have been obvious, however, to one of ordinary skill in the art, the reason being that (1) it was old and well-known in the art that a PMOS transistor used as a resistive device, such as transistor M1 in figure 2 of Majcherczak et al, can be replaced with an art-recognized equivalent resistor, see figures 2a and 2c of Oguri as one example of this well-known concept, and (2) Wu et al discloses in figure 2L a similar circuit to that of Majcherczak et al's figure 2 and one of ordinary skill in the art would have easily recognized that the resistive device M1 in figure 2 of Majcherczak et al could be replaced with a resistor such as R0" or R1 shown in figure 2L of Wu et al, i.e., again just an obvious substitution of one type of resistive device with an art-recognized equivalent other type of resistive device, similar to the above-noted teaching by Oguri. In view of these teachings by Oguri and Wu et al, it would have been obvious to one of ordinary skill in the art that the resistive device M1 shown in figure 2 of Majcherczak et al could be replaced with a resistor such as that shown in figure 2a of Oguri or as shown in figure 2L of Wu et al, i.e., an obvious substitution of one resistive device with another without any unexpected changes in circuit operation or result. Note that once such a substitution is made, in figure 2 of Majcherczak et al there will be one or more resistive devices without a non-linear element between the power supply node Vdd3 and the control node Nin (i.e., the above-noted resistor used in place of M1) and this “one or more resistive devices without a non-linear element between the power supply node and the control node” will inherently have a resistive value which is linear and independent of the control voltage at the control node.
As to claim 2, as noted in the previous office action, the claimed CVG device can alternatively be interpreted as just transistor M5.
As to claim 3, the recited functional limitations will be inherent during the operation of the Majcherczak et al figure 2 semiconductor device.
As to claims 4 and 5, as noted in the previous office action, the claimed ground voltage is not actually part of the claimed semiconductor device, but rather is just the intended use of the claimed semiconductor device.
As to claim 6, as noted in the previous office action, the claimed first NFET is transistor M5.
As to claims 10 and 12, the claimed resistor is again the above-noted resistor used in place of transistor M1.
As to claim 16-18 and 20-22, these claims are rejected using the same analysis as set forth above with regard to claims 1-6, 10 and 12.

Allowable Subject Matter
4.	Claims 7, 9, 11, 13, 15 and 19 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and also so as to overcome the above-noted indefiniteness rejections of claims 1, 9, 16 and 20.
The following is a statement of reasons for the indication of allowable subject matter: as noted in the previous office action, none of the prior art of record discloses or suggests the semiconductor device of claim 6 with the further limitation that the semiconductor device further comprises a second NFET and a first PFET, as recited in claim 7, nor does any of the prior art of record disclose or suggest that the hysteresis block includes an odd number of inverters and a PFET, as recited in claim 9, 11, 13, 15 and 19.

Response to Arguments
5.	Applicant's arguments filed on 11/29/22 have been fully considered but they are not persuasive. Applicant argues that the examiner agreed that the above-noted amendments to independent claims 1, 16 and 20 would render these claims allowable. This argument is not persuasive because the examiner actually indicated during the interview on 10/31/22 that claims 1, 16 and 20 would be allowable over the previously applied prior art (Majcherczak et al in view of either Oguri or Wu et al) if they were amended so as to recite that there are no non-linear elements between the power supply node and the control node. As noted above, the newly added claim language that the resistive value is formed with the one or more resistive devices without a non-linear element between the power supply node and the control node can be interpreted in two different ways, i.e., that there are no non-linear elements between the power supply node and the control node or, alternatively, that the one or more resistive devices have a resistive value and the one or more resistive devices do not include a nonlinear element between the power supply node and the control node (as noted above, the combination of Majcherczak et al in view of either Oguri or Wu et al meets the latter interpretation because the claimed "one or more resistive devices" will be the obvious resistor used in replace of transistor M1 in figure 2 of Majcherczak et al, and this resistor, by itself, will clearly read on the claimed "one or more resistive devices without a non-linear element between the power supply node and the control node"). As noted above, in order to properly distinguish over Majcherczak et al in view of either Oguri or Wu et al, independent claims 1, 16 and 20 should be amended so as to clearly recite that there are no non-linear elements between the power supply node and the control node.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B WELLS whose telephone number is (571)272-1757. The examiner can normally be reached Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINCOLN DONOVAN can be reached on (571)272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH B WELLS/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        December 5, 2022